DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 2/28/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/28/2021 listed below have been reconsidered as indicated:
a)	The amendments to the specification to comply with sequence disclosure requirements is acknowledged.

b)	The amendments to the specification removing hyperlinks and correcting Table 5 are acknowledged.

c)	Any objections and rejections of claims 5 and 9 are rendered moot by the cancellation of the claims and are withdrawn as such.

d)	The objections of claims 1, 2, 3, 4, 6, 7, 10 and 17 are withdrawn in view of the amendments to the claims.

e)	The rejection of claims 15 under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more is withdrawn in view of the amendments requiring at least one of the primers to include a fluorochrome label or a GTTCTT sequence.

f)	The rejections of claims 1-2, 5-6, 14, 17 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Pengelly (Genome Medicine. 2013. 5:89) are withdrawn in view of the amendments to claim 1 incorporating the elements of claim 9. 

g)	The rejections of claims 1, 5 and 7 under 35 U.S.C. 103 as being unpatentable over Pengelly (Genome Medicine. 2013. 5:89) in view of Latorra (Hum Mutat. 2003. 22(1):79-85) are withdrawn in view of the amendments to claim 1 incorporating the elements of claim 9. 

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Specification
The use of terms, such as ILLUMINA, MISEQ, FLEXIGEN, QIASYMPHONY, EZ1, APPLIED BIOSYSTEMS and LIFE TECHNOLOGIES, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
The following are new objections to the claims in view of the amendments to the claims.

Claim 1 is objected to because of the following informalities: the claim recites the word “wherein” in line 10, which seems to be a typographical error.
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim recites “said SNPs” in line 9 presumably in reference to the “combination of at least 8 SNPs” previously set forth in the claim. It is suggested a single term consistently be used when referring to a particular claim element. 
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim recites elements “ix”, “x” and “xi”. The claim does not previously set forth elements, i, ii, iii, iv, v, vi, vii, viii. It is suggested the claims be amended to not imply that other elements are set forth in another part of the claim. 
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the claim recites “said set of primers” in line 5 presumably in reference to the “set of specific primers” previously set forth in claim 1. It is suggested a single term consistently be used when referring to a particular claim element. 
Appropriate correction is required.

Claim 15 is objected to because of the following informalities: the claim recites “…and rs3739160 4, comprising” rather than “…and rs3739160, comprising”.
Appropriate correction is required.

The following objections have been maintained.
Claim 11 is objected to because of the following informalities: the claim recites “SEQ ID NO 1”, “SEQ ID NO 2”, “SEQ ID NO 3”, etc. rather than “SEQ ID NO: 1”, “SEQ ID NO: 2”, “SEQ ID NO: 3”, etc.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities: the claim includes periods following the element identifiers (i.e. "I.", "II.", “III”, etc.).
Appropriate correction is required.

Claim 16 is objected to because of the following informalities: the claim includes periods following the element identifiers (i.e. "i.", "ii.", “iii”, etc.).
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “determining an SNP profile, consisting of the genotype for a combination of at least 8 SNPs”. The language is interpreted as limiting the “SNP profile” to those that only consists of the genotypes of a patient for a combination of at least 8 SNPs. Any elements in the SNP profile that are not a combination of at least 8 SNPs are excluded from the element.

The element “said validation” in line 3 of claim 1 is interpreted as referring to “A method to validate Next-generation sequencing”.

The element “independent SNP profiling assay” is understood in view of the instant specification as being separate and distinct from the NGS sequencing reaction that yielded the NGS genotyping results. However, running a duplicate sequencing reaction using the sample may be sufficient.

The element “said comparison” is interpreted as referencing that of the “comparing” step.

Claim 3 states the SNPs are located in housekeeping genes. The term is interpreted in view of the instant specification (p. 11, lines 6-10) as not encompassing the SNPs used in the methods of Pengelly (Genome Medicine. 2013. 5:89; cited on the 7/22/2020 IDS).

Claim 7 is interpreted as requiring at least one locked nucleic acid at the 3’ end, i.e. at least the nucleotide at the 3’ terminus is a locked nucleic acid, in the 2 sense strand primers.

Claim 11 specifies “[LABEL] is the 5’ end modification of the primer” and is interpreted as referring to the “[LABEL]” identified in the sequences of the primers.

Claim 15 is interpreted being drawn to a kit for detection of a combination of at least 8 SNPs comprising 24 different primers, with a triplet of primers required for each of the 8 different SNPs.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 6-8, 10, 12-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The claim(s) recite(s) the following steps:
	“comparing the SNPs genotypes obtained by said SNP profiling assay and NGS assay” (claim 1); and
	“determining the validity of the NGS genotypes results based on said comparison” (claim 1).
The steps are judicial exceptions in that they encompass abstract ideas that can be performed in a purely mental manner by analyzing and comparing curated data sets. The steps also encompass making determinations based on consideration of data.
The judicial exceptions are not integrated into a practical application because the claims do not: involve improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass subject matter and elements the instant specification acknowledges as being known in the art (p. 15, lines 6-14; and p. 19, lines 22-29).

Response to the traversal of the 101 rejections
	The Remarks argue the claims are not directed to abstract ideas because they require genotyping at least 8 SNPs using an allele-specific multiplex PCR that generates amplicons of different lengths based on the particular allele of a SNP detected (p. 19-21).
	The arguments have been fully considered but are not persuasive. While the claim requires elements and steps in addition to the abstract ideas set forth in the claims, the additional elements and steps are routine, conventional and known in the prior art as acknowledged by the specification. See at least, p. 15, lines 6-14; and p. 19, lines 22-29.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10, 12-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the SNP profiles obtained independently by said SNP profiling assay and said NGS assay”. The reference to “the SNP profile” of “said NGS assay” lacks proper antecedent basis as the NGS assay obtains “NGS genotyping results”.
Claims 2-4, 6-8, 10, 12-14 and 16-19 depend from claim 1 and rejected for the same reason.
Regarding claim 2, the claims recites “a population comprised between 0.1 and 0.5”. It is unclear how a value, e.g. a minor allele frequency” or “a given population” is “comprised” between a range of 0.1 and 0.5.
Regarding claim 13, the claim recites “the said labeled multiplex PCR products”. The recitation lacks proper antecedent basis as the claims fail to previously describe labeling multiplex PCR products or labeled multiplex PCR products. The primers of claim 1 do not require a label. Thus, claim 13 relies on an element that is not produced in the course of the methods of claim 1 and/or 12.
Regarding claim 14, it is unclear what is the relationship between the NGS assay being target capture NGS or amplicon NGS and the elements of claim 1 because claim 1 does not actually require a step of performing NGS. It is unclear, what if any, further limitations are required by claim 14 in relation to claim 1.

Conclusion
No claims allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634